United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 19, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 06-10430
                         Conference Calendar


GARY ARTIAGA,

                                     Petitioner-Appellant,

versus

DAN JOSLIN, Warden, Federal Correctional Institute
Seagoville,

                                     Respondent-Appellee.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 3:06-CV-178
                        --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Gary Artiaga, federal prisoner # 26304-077, appeals from the

dismissal of his 28 U.S.C. § 2241 petition.    Artiaga challenges

his convictions of conspiracy and using a telephone to facilitate

a felony.

     Artiaga asserts that his indictment was defective because it

did not allege a specific drug quantity.   Artiaga has not shown

that the district court erred in finding that his claim does not

fall under the savings clause of 28 U.S.C. § 2255 and thus may


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-10430
                               -2-

not be brought under § 2241.   See McGhee v. Hanberry, 604 F.2d 9,

10 (5th Cir. 1979).

     AFFIRMED.